                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CRAIG GENESS                                  : CIVIL ACTION
                                              :
                     v.                       : NO. 16-876
                                              :
COMMONWEALTH OF                               :
PENNSYLVANIA                                  :

                                             ORDER

       AND NOW, this 14th day of March 2019, it is ORDERED a Telephonic Status

Conference on the pending Motions (ECF Doc. Nos. 173, 175) shall be held on Monday, March

18, 2019 at 11:30 A.M. Plaintiff’s counsel shall initiate the call and contact Chambers at 267-

299-7680 when all counsel are on the line.




                                                   __________________________
                                                   KEARNEY, J.
